Fourth Court of Appeals
                                         San Antonio, Texas
                                    MEMORANDUM OPINION
                                             No. 04-16-00515-CV

                              IN THE INTEREST OF W.T.H., A CHILD

                      From the 81st Judicial District Court, Karnes County, Texas
                                 Trial Court No. 15-06-00217-CVK
                            Honorable Russell H. Wilson, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: October 5, 2016

DISMISSED

           Kevin 1 appeals the trial court’s bill of review setting aside a prior judgment of the court.

The trial court signed the order setting aside its prior judgment on October 27, 2015. On August

5, 2016, Kevin filed a notice of appeal. We ordered Kevin to file a response by September 19,

2016, showing why this appeal should not be dismissed for want of jurisdiction and advised him

the appeal would be dismissed if he failed to satisfactorily respond within the time provided. Kevin

did not file a response. We therefore dismiss this appeal. See TEX. R. APP. P. 42.3(a), (c).

                                                          PER CURIAM




1
 To protect the identity of the minor child, we refer to the child’s parent by his first name and to the child by the
child’s initials. See TEX. R. APP. P. 9.9(a)(3).